 
EXHIBIT 10.2
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES.
 
 
 
Warrant No.          CSW-__
Number of Shares: _________
Warrant Date:       ______________________
 

 
 
PEDEVCO CORP.
WARRANT
FOR THE PURCHASE OF
COMMON STOCK
 
1.           Issuance.  For value received, the receipt of which is hereby
acknowledged by PEDEVCO Corp., a Texas corporation (the “Company”), ABSOLUTE
FRONTIER LIMITED, or registered assigns (the “Holder”), is hereby granted the
right to purchase, at any time until the close of business on ______________,
2020 (the “Expiration Date”), _____________________________________ (______),
subject to adjustment upon certain events, fully paid and nonassessable shares
of the Company’s Common Stock, par value US$0.001 per share (the “Common
Stock”), at an exercise price of US$____ per share (the “Exercise Price”).
 
2.           Procedure for Exercise.  Upon surrender of this Warrant with the
annexed Notice of Exercise Form duly executed, together with payment in cash of
the Exercise Price for the shares of Common Stock purchased, the Holder shall be
entitled to receive a certificate or certificates for the shares of Common Stock
so purchased. This Warrant may be exercised in whole or in part. On any such
partial exercise, provided the Holder has surrendered the original Warrant, the
Company will issue and deliver to the order of the Holder a new Warrant of like
tenor, in the name of the Holder, for the whole number of shares of Common Stock
for which such Warrant may still be exercised. Any fractional shares shall be
rounded up to the nearest whole share.
 
3.           Reservation of Shares.  The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of shares of Common Stock as shall be
required for issuance upon exercise hereof (the “Warrant Shares”). Any shares
issuable upon exercise of this Warrant will be duly and validly issued, fully
paid, non-assessable and free of all liens and charges and not subject to any
preemptive rights and rights of first refusal.
 
4.           Mutilation or Loss of Warrant.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.
 
5.           No Rights as Shareholder.  The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
 
 

 
 
 
6.           Effect of Certain Transactions
 
6.1           Adjustments for Stock Splits, Stock Dividends Etc.  If the number
of outstanding shares of Common Stock of the Company are increased or decreased
by a stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be adjusted proportionately so that
the ratio of (i) the aggregate number of shares purchasable by exercise of this
Warrant to (ii) the total number of shares outstanding immediately following
such stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like shall remain unchanged, and the aggregate purchase
price of shares issuable pursuant to this Warrant shall remain unchanged.
 
6.2           Expiration Upon Certain Transactions.  If at any time the Company
plans to sell all or substantially all of its assets or engage in a merger or
consolidation of the Company in which the Company will not survive and in which
holders of the Common Stock will receive consideration at or above the Exercise
Price, as adjusted (other than a merger or consolidation with or into a wholly-
or partially-owned subsidiary of the Company), the Company will give the Holder
of this Warrant advance written notice. Upon the occurrence of any such event,
this Warrant shall automatically be deemed to be exercised in full without any
action required on the part of the Holder.
 
6.3        Adjustments for Reorganization, Mergers, Consolidations or Sales of
Assets.  If at any time there is a capital reorganization of the Common Stock
(other than a recapitalization, combination, or the like provided for elsewhere
in this Section 6) or merger or consolidation of the Company with another
corporation (other than one covered by Section 6.2), or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant (and only to the extent this Warrant is exercised), the
number of shares of stock or other securities or property of the Company, or of
the successor corporation resulting from such merger or consolidation or sale,
to which a holder of Common Stock, or other securities, deliverable upon the
exercise of this Warrant would otherwise have been entitled on such capital
reorganization, merger, consolidation or sale. In any such case, appropriate
adjustments shall be made in the application of the provisions of this Section 6
(including adjustment of the Exercise Price then in effect and number of Warrant
Shares purchasable upon exercise of this Warrant) which shall be applicable
after such events.
 
7.           Transfer to Comply with the Securities Act.  This Warrant has not
been registered under the Securities Act of 1933, as amended, (the “Securities
Act”) and has been issued to the Holder for investment and not with a view to
the distribution of either this Warrant or the Warrant Shares. Neither this
Warrant nor any of the Warrant Shares or any other security issued or upon
exercise of this Warrant may be sold, transferred, pledged or hypothecated in
the absence of an effective registration statement under the Act relating to
such security or an opinion of counsel satisfactory to the Company that
registration is not required under the Act. Each certificate for this Warrant,
the Warrant Shares and any other security issued or issuable upon exercise of
this Warrant shall contain a legend in form and substance satisfactory to
counsel for the Company, setting forth the restrictions on transfer contained in
this Section.
 
 
2

 
 
 
8.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered or express mail, postage pre-paid. Any such notice shall
be deemed given when so delivered personally, or if mailed, two days after the
date of deposit in the United States mails, as follows:
 
If to the Company, to:
 
PEDEVCO Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, CA 94506
 
Attention: Chief Executive Officer and General Counsel
 
With a copy to:
 
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Attention: David M. Loev, Esq.
 
If to the Holder, to his address appearing on the Company’ records.
 
Any party may designate another address or person for receipt of notices
hereunder by notice given to the other parties in accordance with this Section.
 
9.           Supplements and Amendments; Whole Agreement.  This Warrant may be
amended or supplemented only by an instrument in writing signed by the Company
and the Holder hereof. This Warrant contains the full understanding of the
parties hereto with respect to the subject matter hereof, and there are no
representations, warranties, agreements or understandings other than expressly
contained herein.
 
10.           Governing Law.  This Warrant shall be deemed to be a contract made
under the laws of the State of Texas and for all purposes shall be governed by
and construed in accordance with the laws of such State applicable to contracts
to be made and performed entirely within such State. Any action brought by
either party against the other concerning the transactions contemplated by this
Warrant shall be brought only in the state courts of Texas or in the federal
courts located in Harris County, Texas. The parties to this Warrant hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Warrant by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.
 
11.        Counterparts.  This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.
 
12.           Descriptive Headings.  Descriptive headings of the several
Sections of this Warrant are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.
 
13.           Assignability.  This Warrant or any part hereof may only be
hereafter assigned by the Holder to an affiliate thereof executing documents
reasonably required by the Company. Any such assignment shall be binding on the
Company and shall inure to the benefit of any such assignee.
 
 
 
[Remainder of the page intentionally left blank; signature page follows.]
 
 
 
3

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Warrant Date set forth above.
 
 
PEDEVCO CORP.
 
 
By:                                                                     
Name:  Michael L. Peterson
Title: President and CEO
 
HOLDER:
 
ABSOLUTE FRONTIER LIMITED
 
By:                                                                     
 
 
Name:                                                                     
 
Title:                                                                     
 
 
 

 
 
 
4

 

 
NOTICE OF EXERCISE OF WARRANT
 
 
The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant dated as of ______________________, to purchase _____________ shares
of the Common Stock of PEDEVCO Corp., and tenders herewith payment in accordance
with the first paragraph of Section 2 of the Warrant, pursuant to the provisions
of Section 2 of the Warrant.
 
Please deliver the stock certificate to:
______________________________________
______________________________________
______________________________________
 
 
Dated: ___________________
 
 
By:_______________________

 
 